Citation Nr: 1125407	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for a low back disorder.

2.  Entitlement to an increased rating in excess of 10 percent for a right hip disorder.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A rating decision was issued in January 2009, in which the RO granted an increased rating for traumatic arthritis from 10 percent to 20 percent disabling and proposed to decrease the Veteran's rating for his hip disorder from 40 percent to 10 percent.  This decision was issued in error.  The March 2009 rating decision corrected the January 2009 rating decision.


FINDINGS OF FACT

1.  The Veteran does not have unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes.

2.  The Veteran does not have limitation of flexion of the thigh to 45 degrees; limitation of extension to 5 degrees; or limitation of adduction, abduction, or rotation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 percent for a low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5237, 5243 (2010).

2.  The criteria for an increased rating in excess of 10 percent for a right hip disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5003, 5010, 5250-5254 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in October 2008 and July 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in November 2008 and July 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when  these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Low back disorder

The Veteran was assigned a 40 percent rating for his low back disorder in an August 2004 rating decision.  The Veteran filed a claim for an increased rating in August 2008.  The Board finds that the objective evidence does not show entitlement to a higher rating due to limitation of motion or incapacitating episodes.  Therefore, the Veteran's claim is denied.  

The rating criteria for the Veteran's low back disorder are set forth at Diagnostic Code 5243.  The rating schedule provides that intervertebral disc syndrome is to be evaluated under a General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

The General Rating Formula provides for the assignment of a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of         the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition         in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and  chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate V.

The formula based on incapacitating episodes provides a 40 percent evaluation in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

A VA examination was conducted in November 2008.  The Veteran reported stiffness, numbness, and constant aching and sticking pain.  He stated that he sometimes experiences incontinence due to his spine disorder.  He has no loss of bladder or bowel control.  He denied incapacitation.  A physical examination revealed the following ranges of motion: flexion to 60 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  After repetitive motion, the Veteran's spine was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination. 

The Veteran's treatment records mention back pain and discuss treatment options, including medications and use of a lumbar corset.  However, these records contain no evidence of ankylosis or physician-directed bed rest for incapacitating episodes.  

To warrant a rating in excess of 40 percent for a low back disorder, the evidence must demonstrate unfavorable ankylosis of the thoracolumbar spine.  The records do not support a finding of ankylosis.  The VA examination showed the Veteran had range of motion, though limited, in his lumbar spine.  The record also does not demonstrate any incapacitating episodes involving physician-directed bed rest.  Therefore, a rating in excess of 40 percent is not warranted in accordance with the Schedule. 

Furthermore, the Board has considered the possibility for additional staged ratings. Fenderson, supra; Hart, supra. However, as the evidence does not show that the criteria for a rating in excess of 40 percent have been met at any time during the period on appeal, the Board concludes that staged ratings are inapplicable.

The Veteran has offered his lay statements in support of his claim.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has also considered the Veteran's lay statements regarding the severity of his disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his low back disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  

Right hip disorder

The Veteran was assigned a 10 percent rating for posttraumatic osteoarthritis of the right hip in a November 2002 rating decision.  The Veteran filed a claim for an increased rating in August 2008.  The Board finds that the objective evidence does not show entitlement to a higher rating.  Therefore, the Veteran's claim is denied.  

The Veteran was assigned a 10 percent rating in accordance with Diagnostic Code 5010 for traumatic arthritis.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010). Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings cannot to be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II. Disabilities of the hip based on limitation of motion are governed by 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees. 38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh. A 10 percent rating is assigned for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is assigned for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is assigned for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is assigned for flexion of the thigh that is limited to 10 degrees. 38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees. A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a.

At the November 2008 VA examination, the Veteran reported the following symptoms: weakness, stiffness, swelling, giving way, lack of endurance, and numbness.  The Veteran denied heat, redness, locking, fatigability, and dislocation.  He stated that he had constant pain that is aching, oppressing, sharp, and cramping.  The Veteran also reported that he is unable to rest, has pain with walking, sitting, and bending, and is easily irritated.  

A physical examination of the right hip shows no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The range of motion was flexion to 100 degrees and extension to 30 degrees, with pain at the end of end of the range. After repetitive use, the joint function was additionally limited by pain.  The ranges of motion for adduction, abduction, external rotation, and internal rotation were all normal.     

The medical evidence does not show entitlement to a compensable rating for limitation of motion.  The Veteran does not have flexion limited to 45 degrees; extension limited to 5 degrees; rotation limited to 15 degrees; or limitation of adduction.  As stated above, pursuant to Diagnostic Code 5010, when the limitation of motion of the affected joint does not warrant a compensable rating, a rating of 10 percent is assigned for each major joint.  Therefore, the Veteran's hip disorder does not warrant a rating in excess of 10 percent and the Veteran's claim for an increased rating is denied.   

The Board notes that the Veteran's functional loss was considered. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202.  However, while the Veteran experienced pain on repetition of motion, the evidence shows that there was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  In light of the foregoing, the Board concludes the Veteran's complaints of functional loss due to pain and limitation of motion are already compensated by the 10 percent rating. Thus, an increased rating for the right hip is not warranted.

No alternative diagnostic code would provide for an increased rating. Other diagnostic codes related to the hip, include Diagnostic Code 5250 (hip ankylosis) and Diagnostic Code 5254 (flail joint). The medical evidence does not indicate the Veteran's right hip disability has resulted in a flail joint; thus Diagnostic Code 5254 is inapplicable. The Veteran is able to move his right hip, albeit with some limitation, so it is clearly not ankylosed and Diagnostic Code 5250 is, therefore, also inapplicable.

Furthermore, the Board has considered the possibility for additional staged ratings. Fenderson, supra; Hart, supra. However, as the evidence does not show that the criteria for a rating in excess of 10 percent have been met at any time during the period on appeal, the Board concludes that staged ratings are inapplicable.

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his right hip disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  



Extraschedular rating

As a final point, the Board finds that there is no showing that the Veteran's low back or hip disorders reflect so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  These disorders are not productive of marked interference with employment that is not contemplated by the current rating, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met.  Thus, the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


An evaluation in excess of 40 percent for low back disability is denied.

An evaluation in excess of 10 percent for right hip disability is denied.




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


